Citation Nr: 0411465	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  02-17 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for depression and 
anxiety, secondary to service-connected TMJ syndrome due to 
dental trauma.

2.  Entitlement to service connection for gastrointestinal 
problems, secondary to service-connected TMJ syndrome due to 
dental trauma.

3.  Entitlement to service connection for over-active 
sensatory nervous system, secondary to service-connected TMJ 
syndrome due to dental trauma.

4.  Entitlement to service connection for migraine headaches, 
secondary to service-connected TMJ syndrome due to dental 
trauma.

5.  Entitlement to an increased evaluation for 
temporomandibular joint (TMJ) syndrome, currently evaluated 
as 30 percent disabling.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from February 1951 to July 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Board notes that the veteran withdrew her original 
increased rating claim for an increased rating for TMJ 
syndrome in March 2000, indicating that she was satisfied 
with the assigned rating.  In April 2000, the veteran claimed 
entitlement to a rating in excess of 30 percent for this 
disorder. 

The issues of entitlement to service connection for 
gastrointestinal problems, over-active sensatory nervous 
system, migraine headaches, all claimed as secondary to 
service-connected TMJ syndrome due to dental trauma; and 
entitlement to an evaluation in excess of 30 percent 
disabling for TMJ syndrome, currently evaluated as 30 percent 
disabling, will be discussed in the remand that follows this 
decision on the merits.



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein have been obtained.

2.  A psychiatric disorder, diagnosed as depression and 
anxiety, is etiologically related to the service-connected 
TMJ syndrome due to dental trauma.


CONCLUSION OF LAW

A psychiatric disorder, diagnosed as depression and anxiety, 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

Through correspondence, the rating decisions, the statement 
of the case and the supplemental statements of the case, the 
veteran has been informed of the evidence necessary to 
substantiate her claim for depression and anxiety, secondary 
to service-connected TMJ syndrome due to dental trauma.  
Pertinent identified medical and other records have been 
obtained, and VA examinations have been provided. The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied. 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).

II.  Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 38 C.F.R. § 
3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic." When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability. 38 C.F.R. § 3.310(a) (2003). Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

III.  Psychiatric disorder

The veteran claims that she developed depression and anxiety 
as a result of her service connected dental trauma during 
service, currently diagnosed as TMJ syndrome.  

There is no evidence and the veteran does not contend that 
she developed a psychiatric disorder during service. With 
respect to the contention that service connection is 
warranted for a psychiatric disorder on a secondary basis, 
the record documents that the veteran began experiencing 
severe psychiatric problems in the early 1980s.  Social 
Security Administration (SSA) records indicate that SSA 
granted disability benefits effective in 1985 for psychiatric 
related problems.

According to opinion letters provided by two VA examiners, 
one a psychiatrist and the other social worker, these VA 
examiners linked the veteran's psychiatric problems, in part, 
to the veteran's dental trauma during service, diagnosed as 
TMJ syndrome.  According to the examiner's September 1999 
three-page letter, they both indicated that they had reviewed 
the veteran's medical history.  The veteran had been a 
patient at the VA Mental Health Clinic since 1984, and her 
primary complaint for the last 10 to 12 years had been 
depression secondary to chronic pain.  After thoroughly 
discussing the veteran's medical history, these VA examiners 
concluded that there was compelling evidence to corroborate 
what was now encased as a manifestation of a more global 
chronic pain syndrome.  The persistent pain resulted in a co-
morbid major depression.  This depression had been treatment 
resistant largely because the TMJ was never diagnosed and the 
pain levels never treated.  They finished by writing that the 
veteran had endured years of pain secondary to the TMJ, and 
the pain led to depression.

The same VA examiners submitted a subsequent letter in March 
2000, corroborating what they had concluded in the September 
1999 letter.

Although the record shows that the veteran did not develop a 
psychiatric disorder until nearly 20 years after discharge, 
there is no medical evidence of record that rebuts the 
evidence discussed in the previous paragraphs. In fact, the 
RO requested a specific VA examiner to address this issue and 
the evidence previously outlined in a May 2001 letter to a VA 
physician.  According to the record, the RO submitted a 
request to the Chief of Psychiatry at the VAMC Mental Health 
Service in Martinsburg, West Virginia.  The VAMC informed the 
RO in writing that the Chief of Psychiatry was no longer on 
staff, and his replacement did not feel comfortable 
responding to the RO's request.  Therefore, no report was 
drafted.

The Board is not competent to render medical determinations 
that are not solidly grounded in the record. See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  There is no medical 
finding of record that specifically rebuts the September 1999 
and March 2000 letters from the two VA examiners.  Pursuant 
to Allen, additional disability resulting from the 
aggravation of a nonservice-connected disability by a 
service-connected disability is also compensable under 38 
C.F.R. § 3.310(a).  While the veteran's TMJ syndrome may not 
be the sole cause of the veteran's diagnosed psychiatric 
problems, the evidence of record shows that it did contribute 
to additional disability.  As such, service connection is 
warranted on a secondary basis.


ORDER

Entitlement to service connection for a psychiatric disorder, 
diagnosed as depression and anxiety, on a secondary basis is 
granted.




REMAND

The issues of entitlement to service connection for 
gastrointestinal problems, over-active sensatory nervous 
system, migraine headaches, all claimed as secondary to 
service-connected TMJ syndrome due to dental trauma; and 
entitlement to an evaluation in excess of 30 percent 
disabling for TMJ syndrome, currently evaluated as 30 percent 
disabling, are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C., for the requested action 
that follows.  VA will notify the veteran if further action 
is required on her part.

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159 (2003) are fully 
complied with and satisfied.  This 
includes notifying the appellant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
that the claimant is expected to provide.  
The appellant should also be requested to 
provide any evidence in her possession 
that pertains to the claim.

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and her representative 
and request them to submit the 
outstanding evidence.  





3.  When all indicated record development 
has been completed, the RO should have 
the veteran undergo an appropriate 
examination to determine the severity of 
her service-connected TMJ syndrome.  The 
claims folder should be provided to and 
reviewed by the examiner.  All signs and 
symptoms of the service-connected TMJ 
syndrome should be described in detail.  
The examiner should quantify, in 
millimeters, the specific limitation of 
inter-incisal movement and limitation of 
lateral excursion, if any, as well as any 
interference with mastication or speech.  
The examiner should provide a complete 
and detailed discussion with respect to 
any weakness; fatigability; 
incoordination; restricted movement; or 
pain on temporomandibular motion.  The 
examiner should also provide a 
description of the effect, if any, of the 
veteran's pain on the function and 
movement of her temporomandibular joint.  
See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In particular, it should be 
ascertained whether there is additional 
motion lost due to pain on use or during 
exacerbation of the disability.  The 
examiner is to specifically indicate any 
additional range of motion lost in actual 
numbers and millimeters.  

The reviewing examiner should also opine 
whether it is "likely," "unlikely," or 
"as least as likely as not" that the 
veteran's claimed disorders -- 
gastrointestinal problems, over-active 
sensatory nervous system, migraine 
headaches -- were (1) caused by, or (2) 
resulted in additional disability due to, 
residuals of the service-connected TMJ 
syndrome.  

?	The term "at least as likely as 
not" does not mean within the realm 
of medical possibility, but rather 
that the weight of medical evidence 
both for and against a conclusion is 
so evenly divided that it is as 
medically sound to find in favor of 
that conclusion as it is to find 
against it.

?	A report should be prepared and 
associated with the veteran's VA 
claims folders.  The rationale for 
all opinions expressed must also be 
provided.

?	If the examiner is unable to render 
any opinion requested, it should be 
so indicated on the record, and the 
reasons should be noted. 

?	The Board reminds the appellant that 
consideration of a claim for VA 
compensation benefits is premised on 
her cooperation with respect to the 
proper development of his claim. 
When a claimant fails to report for 
an examination scheduled in 
conjunction with a claim for 
increase, the claim shall be denied. 
38 C.F.R. § 3.655 (2003).

4.  Thereafter, the RO should re-
adjudicate this claim, to include 
consideration under Allen, 7 Vet. App. at 
448.  If the benefits sought on appeal 
remain denied, the veteran and her 
representative should be provided a 
supplemental statement of the case 
(SSOC). The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal. An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



